DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The claim amendments in the Applicant’s Preliminary Amendment, filed on 12/02/21, have been entered.
According to the Amendment, claims 1-20 were pending.  Claims 1-9, 11, and 14-20 have been canceled.  Claim 10 has been amended.  Claims 21-26 have been added.  Thus, claims 10, 12, 13, and 21-26 are pending.

Allowable Subject Matter
Claims 10, 12, 13, and 21-26 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: independent claim 10 is on an order processing method and recites, in part, “[1] after the transferring of the one or more of the sellable items from the two or more first origin containers to the first destination container, moving, by the single human worker, from the first workstation to 
These limitations, either alone or individually, when considering the claim as a whole were not found in the prior art.  Therefore, claim 10 is allowable as well as claims 12, 13, and 21-26 which depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571) 270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KYLE O LOGAN/Primary Examiner, Art Unit 3655